Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a correction unit, profile storage unit, correction control unit, luminance measurement unit, characteristic correction unit, size identification unit, configured to display image quality of the tablet terminal based on a result of the optical sensor receiving light “in claims 4, 5, 7, 8, 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5,7, 8, 16 recites “a correction unit, profile storage unit, correction control unit, luminance measurement unit, characteristic correction unit, size identification unit configured to …” It is unclear if this correction unit is hardware software or combination of therein. Therefore, deemed indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20180120163) in view of Kim (US 20070120772).

Regarding claim 1 Su teaches an image display device (fig. 7) comprising: 
a tablet terminal having a display (fig. 7-8, item 220); 
a cradle (fig. 7-8, item 230) holding the tablet terminal (fig. 7-8, item 220); and 
an [[optical]] sensor ([0024] Refer to FIGS. 7 and 9A. When the receiving box 231 is at the first position, the sensing face 242) provided on the cradle ([0024]) and capable of [[receiving display light]] from the display.
However, Kim teach an optical sensor capable of receiving display light from the display ([0010] remote controller includes an optical sensor that detects a flicker of the display device).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Su in light of Kim teaching so that it may include teach an optical sensor capable of receiving display light from the display.
The motivation is to provide RF communication with the display device so as to obtain device information and includes a display panel that displays the device information.

Regarding claim 2 Su in view of Kim teach wherein the cradle ([0024] Refer to FIGS. 7 and 9A. When the receiving box 231 is at the first position, the sensing face 242) is provided with the optical sensor to be movable, and the optical sensor moves over the display (Kim: fig. 1, item 300 is movable, [0010] remote controller includes an optical sensor that detects a flicker of the display device).

Regarding claim 3 Su teaches wherein the cradle is provided with a rotating arm supporting the optical sensor, and the optical sensor moves over the display by rotation of the rotating arm ([0020] Refer to FIGS. 7, 8 and 9A. The carrier 230 includes a receiving box 231, a sliding structure 234 and a rotation structure 236. The receiving box 231 can be a drawer and has an opening 231c. When the carrier 230 is at the first position (FIG. 7), the receiving box 231 is not opened yet. The receiving box 231 is disposed on the outer side of the housing 210 for carrying the sliding structure 234, the rotation structure 236, and the color correction module 240 located on the rotation structure 236).
Regarding claim 4 Su in view of Kim teach further comprising a correction unit configured to correct display image quality of the tablet terminal ([0022]-[0023]) based on a result of the optical sensor receiving light (Kim: fig. 1, item 300 is movable, [0010]) remote controller includes an optical sensor that detects a flicker of the display device). 

Regarding claim 5 Su in view of Kim wherein the optical sensor (Kim: fig. 1, item 300 is movable, [0010]) is provided in such a manner that a light receiving position is changeable with respect to the display, and the correction unit is configured to correct the display image quality of the tablet terminal based on a result of the optical sensor detecting the display light at two or more light receiving positions ([0020]-[0022]).

Regarding claim 6 Su in view of Kim teaches herein the cradle includes a back-side support part supporting a back side of the tablet terminal (fig. 7-8, item 230), the optical sensor (Kim: fig. 1, item 300 is movable, [0010])  is provided on the back-side support part, and the tablet terminal is placeable on the cradle so that a front side of the tablet terminal faces the back-side support part of the cradle ([0032] A display device with color correction function is disclosed in above embodiments of the invention. A movable carrier is disposed outside the housing or on a back side of the display module. A carrier is selectively disposed at a first position or a second position with respect to the housing. When the carrier is at the first position, the sensing face of the color correction module staggers with or backs on the display plane. When the carrier is at the second position, the sensing face of the color correction module is moved to face the display plane by the movable carrier. Besides, the color correction module can generate spiral rotation by using the sliding structure and the rotation structure disposed on the carrier (translated and rotated), such that the color correction module after spiral rotation is closer to the display plane, not only avoiding the sensor of the color correction module being distorted due to the interference of the ambient light, but also enhancing the correction quality of the display device). 

Regarding claim 10 Su in view of Kim teaches wherein the movable mechanism includes an arm (fig. 5, [0017]) supporting the optical sensor (Kim: [0010]), and the arm is provided to be rotatable and extendable (fig. 5, [0017]).

Regarding claim 11 Su in view of Kim teaches wherein the optical sensor is configured to detect the display light while the display displays a measurement pattern, and the measurement pattern is at a uniform gradation level in a measurement area including the light receiving position (Kim: fig. 5, [0071]-[0075]).

Regarding claim 12 Su in view of Kim teaches a step of correcting a display characteristic of the display based on a detection result obtained by the optical sensor (Kim: fig. 5, [0071]- [0075]).
The other limitations are similar to the limitations of claim 1 so rejected same way.
Regarding claim 15 the limitations are similar to the limitations of claim 8 so rejected same way.


Claim(s) 7, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20180120163) in view of Kim (US 20070120772) as claim 1 above and further in view of Burrous (US 20150107142).
Regarding claim 7 Su in view of Kim teach a correction control unit configured to control a position of the optical sensor (Kim: [0010]) with respect to the display according to the profile information ([0020]-[0022]).
But silent on wherein the cradle is capable of holding a plurality of types of tablet terminals.
However, Burros teaches wherein the cradle is capable of holding a plurality of types of tablet terminals (fig.1 [0058]).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Su in light of Burros teaching so that it may include wherein the cradle is capable of holding a plurality of types of tablet terminals.

The motivation is to provide a multi-component frame assembly for the display of at least one illuminable graphic panel.

Regarding claim 9 Su in view of Kim and Burrous teach wherein the cradle is capable of holding a plurality of sizes of the tablet terminal (Burros:fig.1 [0058]), and the image display device comprises: a size identification unit configured to identify a display size of the tablet terminal held by the cradle (Burros:fig.1 [0058]); and a movable mechanism control unit configured to control the movable mechanism according to the display size ([0021]-[0022]).

Regarding claim 13 Su in view of Kim and Burros teach wherein the cradle is capable of holding a plurality of types of tablet terminals (Burros: fig.1 [0058]), the image display device includes a memory storing (Kim: fig.2 , ROM) profile information (Kim: fig. 5,[0080] Referring to FIG. 7, optical sensor 303 is attached to a rear surface of remote controller 300. Optical sensor 303 detects the flicker of the liquid crystal panel 210 of display device during the automatic flicker adjusting mode under the control of microcontroller 305. At this time, optical sensor 303 attached to the rear surface of remote controller 300 is positioned closer to the liquid crystal panel 210 in such a manner that optical sensor 303 can precisely detect the flicker of the liquid crystal panel 210) for each of the plurality of types of tablet terminals, and the display control method includes a step of controlling a position (fig. 5) of the optical sensor (Kim: [0080]) with respect to the display according to the profile information([0080]).


Claim(s) 8, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20180120163) in view of Kim (US 20070120772) as claim 1 above and further in view of Yamada (US 20060187476).

Regarding claim 8 Su in view of Kim teach a movable mechanism configured to change a light receiving position of the optical sensor (Kim: [0010]) with respect to the display ([0021]-[0022]).
But silent on a luminance measurement unit configured to measure detection luminance of the optical sensor in association with the light receiving position; and a characteristic correction unit configured to correct a uniformity characteristic of the display based on a measurement result of the detection luminance.
However, Yamada teach a luminance measurement unit configured to measure detection luminance of the optical sensor in association with the light receiving position ([0118]); and a characteristic correction unit configured to correct a uniformity characteristic of the display based on a measurement result of the detection luminance ([0188]).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Su in light of Yamada teaching so that it may include a luminance measurement unit configured to measure detection luminance of the optical sensor in association with the light receiving position; and a characteristic correction unit configured to correct a uniformity characteristic of the display based on a measurement result of the detection luminance.
The motivation is to provide a method of generating a correction value of an image display device having an image display unit and a correction unit, the image display unit having a screen on which an image is displayed and an image generating device which is paired with the screen.

Regarding claim 14 the limitations are similar to the limitations of claim 8 so rejected same way.

Regarding claim 16 the limitations are similar to the limitations of claim 8 so rejected same way.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wada US 20160070405.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625